DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stapelfeldt (DE 3815517).
	Regarding claims 11, 13 and 19, Stapelfeldt discloses a seal element Fig. 1 for connecting a first component 3 and a second component 2 in a fluid-tight and electrically conductive manner, comprising: an electrically conductive support element 5 having a holding region and a main seal region 6 wherein the holding region is provided between parallel-planar end faces of the first component and the second component which are perpendicular to an insertion direction of the second component into the first component wherein the holding region 
However, Stapelfeldt fails to explicitly disclose the directional arrangement of the support element.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the support element with respect to the contact surfaces in which the element is being applied to and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 	

 	Regarding claim 15, Stapelfeldt discloses wherein the support element 5 is annular, so that the holding region comprises a through opening Fig. 1 with a closed marginal edge.
 	Regarding claim 16, Stapelfeldt discloses wherein the first main seal surface 10 and/or the second main seal surface 11 are respectively formed, at least in regions, by at least one sealing lip (adjacent 1), which extends in a direction facing away from the respective other main seal surface.
 	Regarding claim 20, Stapelfeldt discloses wherein the first component 3 has a receiving opening 11, in which the second component 2 and the seal element 4 are respectively situated, at least in regions, wherein the seal element is held clamped between the first component and the second component.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675